Title: From James Madison to John Hatley Norton, 12 September 1793
From: Madison, James
To: Norton, John Hatley


Dear SirOrange Sepr. 12. 1793
I have recd. your favor of the 15th. June, as also a preceding one on the same subject: & have delayed acknowledging them till the return of Majr. Hite, an opportunity which you seem to have had in view. As far as I recollect no claims similar to your’s have yet been allowed by Congress, and some circumspection has been observed against establishing any principle that might lead to them. I can not therefore foresee much chance of success in an application for redress in your case; bu⟨t⟩ if you think proper to make the experiment, any service of mine in relation to it will be afforded with all the readiness & pleasure you have anticipated. A petition to Congress will be the proper mode of the application; and the evidence in support of the facts, ought to be collected in the usual form, & to be the best which the circumstances of the case will admit. If any of the officers belonging to the troops are alive, and can be applied to, their certificates would be proper & perhaps may be expected. I thank you for your very friendly invitation to take Winchester in my way to Philada. and should be happy in such an opportunity of calling on you; but I must sacrifice the inducements to that route, to the conveniences which give a preference to the shorter & more usual one. My father & the family beg you to accept a return of their best respects for those you have so kindly presented to them. With great esteem & regard I am Dear Sir Your Obedt. friend & Servt.
Js. Madison Jr
